Opinion by
Judge Blatt,
George W. Schneck, Howard M. Kuehner and the Pennsylvania Federation of Sportsmen’s Clubs, Inc. (Appellants) appeal the order of the Court of Common Pleas of Philadelphia County which dismissed their complaint below and denied them a permanent injunction of the enforcement of Philadelphia’s gun ordinance.1
The Appellants were unable to purchase firearms in Philadelphia (City) because, although they proffered compliance with the Uniform Firearms Act2 (Act), they refused to comply with the application and license requirements of Ordinance 10-814 (Philadelphia Code §814) which regulates the acquisition and transfer of firearms in that City. They brought a class action to enjoin the City and its duly elected and appointed officials and officers from continued enforcement of the ordinance, and they argue that the regulation of firearms is a matter of statewide concern governed by state legislation so that the Philadelphia ordinance regulating firearms is consequently invalid and unenforceable.
The Philadelphia ordinance provides that “no person shall acquire or transfer any firearm in the City . . . [nor] outside of the City, which is brought into the City, unless application has been made to, and license obtained from, the Department [of Licenses and Inspections].” This application must include the applicant’s name, address, occupation, photograph, *99fingerprints, a description of the firearm and a statement indicating the date, place, nature and disposition of any criminal proceeding brought against the applicant for any offense other than traffic violations. The ordinance further provides that no license shall be issued unless the Police Department, after due investigation, approves the application, that no one may give, transfer, sell or deliver possession of any firearm to any person unless the required license is supplied, and that a fine of not more than $3,00.00 and/or imprisonment of not more than ninety days may be imposed for violation of the ordinance.
The Appellants argue that the ordinance is attempting to regulate the “lawful ownership, possession or transportation of firearms” and is therefore preempted by state legislation which provides for the comprehensive regulation of the sale, licensing, transfer and delivery of firearms throughout the state. The Act includes detailed provisions regarding the application for and issuance of licenses, specifically providing in Section 6120 in pertinent part:
§6120. Limitation on Municipal Regulation of Firearms
(a) General rule. No county, municipality or township may in any manner regulate the lawful ownership, possession or transportation of firearms when carried or transported for purposes not prohibited by the laws of this commonwealth.
Added by Section 2 of the Act of October 18, 1974, P.L. 768, 18 P.S. §6120.
The City of Philadelphia, as a municipal corporation created by the state, possesses only the powers specifically granted to it by the legislature. School District of Philadelphia v. Zoning Board of Adjustment, 417 Pa. 277, 207 A.2d 864 (1965). Furthermore, *100the Philadelphia Home Rule Charter,3 Section 18 of the First Class City Home Rule, 53 P.S. §13133, provides :
Notwithstanding the grant of powers contained in the act, no city shall exercise powers contrary to, or in limitation or enlargement of, powers granted by all of the General Assembly which are—
(b) Applicable in every part of the Commonwealth
(c) Applicable to all the cities of the Commonwealth (footnote omitted).
In addition, it is a well-established principle of law that where a state statute preempts local governments from imposing regulations on a subject, any ordinances to the contrary are unenforceable. United Tavern Owners of Philadelphia v. Philadelphia School District, 441 Pa. 274, 272 A.2d 868 (1971); Harris-Walsh, Inc. v. Dickson City Borough, 420 Pa. 259, 216 A.2d 329 (1966); Department of Licenses and Inspections v. Weber, 394 Pa. 466, 147 A.2d 326 (1959); Girard Trust Co. v. Philadelphia, 336 Pa. 433, 9 A.2d 883 (1939); City of Erie v. Northwestern Pennsylvania Food Council, 14 Pa. Commonwealth Ct. 355, 322 A.2d 407 (1974).
In light of the specific language of the statute here concerned, we are not convinced by the lower court’s opinion or by the City’s argument that a review of the legislative history of Section 6120 of the Act requires the conclusion that it was the legislature’s specific intent not to invalidate Philadelphia’s ordinance. It is a rule of statutory construction that, when the words of a statute are clear, the letter is not to be disregarded under the pretext of pursuing its spirit. Sec*101tion 1922 of the Statutory Construction Act of 1972, 1 Pa. C.S. §1922. See Pennsylvania Labor Relations Board v. Teamsters Union Local No. 77, 20 Pa. Commonwealth Ct. 410, 342 A.2d 158 (1975); Paxon Maymar, Inc. v. Pennsylvania Liquor Control Board, 11 Pa. Commonwealth Ct. 136, 312 A.2d 115 (1973).
We believe that this statute clearly preempts local governments from regulating the lawful ownership, possession and transportation of firearms, and we also believe that Philadelphia’s ordinance attempts to regulate firearms in the manner- indicated in the statute as prohibited. We must, therefore, enjoin the City of Philadelphia and its officers from enforcing Ordinance 10-814 and reverse the order of the court below.
Order
And Now, this 27th day of February, 1978, it is hereby ordered that the City of Philadelphia and its officers named herein as Appellees are enjoined from enforcing Ordinance 10-814 regulating the acquisition and transfer of firearms.

 This ordinance (prior to its 1973 amendments) had previously been held unconstitutional in that it attempted to extend authority beyond city limits and enlarged powers granted by acts of the General Assembly. Commowwealth v. Ray, 218 Pa. Superior Ct. 72, 272 A.2d 275 (1970), vacated on other grounds, 448 Pa. 307, 292 A.2d 410 (1972).


 Act of December 6, 1972, P.L. 1482, as amended, 18 P.S. §6101 et seq. . .


 Act of April 21, 1949, P.L. 665, as amended, 53 P.S. §13101' et seq.